Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT

                                    No. 04-15-00709-CV

                          IN THE INTEREST OF N.F.L., a Child

                From the 81st Judicial District Court, La Salle County, Texas
                             Trial Court No. 14-12-00205CVL
                   Honorable Melissa Uram-Degerolami, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      We order that no costs be assessed against appellant Father because he is indigent.

      SIGNED April 13, 2016.


                                               _____________________________
                                               Marialyn Barnard, Justice